DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, the prior art is silent to a solid oxide fuel cell device for producing a voltage potential from flow of a fuel gas and flow of an oxidizer gas, the device comprising: an elongated substrate having first and second ends, opposing first and second sides, a non-active region adjacent the first end, and an active region adjacent the non-active region; a fuel passage and an oxidizer passage, the fuel passage and the oxidizer passage extending in each of the non-active region and the active region from a respective fuel inlet and oxidizer inlet to a respective fuel outlet and oxidizer outlet, the active region including: (i) an anode configured to be exposed to the fuel gas when the fuel gas flows through the fuel passage, (ii) a cathode configured to be exposed to the oxidizer gas when the oxidizer gas flows through the oxidizer passage, (iii) a solid electrolyte between the anode and the cathode, (iv) a tab extending from the anode to one of the first side and the second side, and (v) a tab extending from the cathode to one of the first side and the second side, and the non-active region not including the anode in the fuel passage or the cathode in the oxidizer passage; a first metallization on one of the first side and the second in electrical contact with the tab from the anode and extending to the non-active 
	The prior art, such as Singh et al. U.S. Pat. 4,894,297, teaches a solid oxide fuel cell device (col. 3, lines 45-47) lines comprising: an elongate substrate (metal fiber current collector felts 26, 2; Fig. 1; col. 4, lines 50-60) opposing first and second sides along the length, a first non-active end region adjacent the first end, a second nonactive end region adjacent to the second end (ends surrounding the electrochemical reactions zone; col. 3, lines 1-11), and an active zone between the first and second nonactive end regions (electrochemical reaction zone; col. 3, lines 1-11).  However, the reference does not teach or suggest tabs and metalized regions as follows: (iv) a tab extending from the anode to one of the first side and the second side, and (v) a tab extending from the cathode to one of the first side and the second side, and the non-active region not including the anode in the fuel passage or the cathode in the oxidizer passage; a first metallization on one of the first side and the second in electrical contact with the tab from the anode and extending to the non-active region; and a second metallization on one of the first side and the second in electrical contact with the tab from the cathode and extending to the non-active region.  Therefore, the instant claims are patentably distinct from the prior art of record.
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/           Supervisory Patent Examiner, Art Unit 1722